                                                                                              JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. CV 18-0365-DOC                                                        Date: February 8, 2019


Title: IN RE LIBERTY ASSET MANAGEMENT CORPORATION

PRESENT:

                       THE HONORABLE DAVID O. CARTER, JUDGE

                Deborah Lewman                                            Not Present
                Courtroom Clerk                                          Court Reporter

         ATTORNEYS PRESENT FOR                                  ATTORNEYS PRESENT FOR
               PLAINTIFF:                                            DEFENDANT:
                  None Present                                           None Present



        PROCEEDINGS (IN CHAMBERS): ORDER REVERSING SUMMARY
                                   ADJUDICATION OF LIABILITY
                                   AND REMANDING FOR FURTHER
                                   PROCEEDINGS

       Before the Court are Appellants/Defendants Benjamin Kirk (“Kirk”) and Lucy
Goa’s (“Goa”) (collectively, “Appellants”) Appeals from the bankruptcy court’s January
25, 2017 Summary Adjudication of Liability (Adversary No. 16-1337-ER, Dkt. 57) and
December 29, 2017 Judgment and Memorandum (Adversary No. 16-1337-ER, Dkts. 141,
142). See Kirk Notice of Appeal (Dkt. 1); Goa Notice of Appeal (CV 18-0600-DOC, Dkt.
1).1 The Court finds these matters suitable for resolution without oral argument. Fed. R.
Civ. P. 78; L.R. 7-15. Having reviewed the papers and considered the parties’ arguments,
the Court REVERSES the Summary Adjudication of Liability against Appellants and
REMANDS for further proceedings.




1
 This action, Kirk’s appeal, was consolidated with Goa’s appeal, CV 18-0600-DOC, on March 5, 2018. See Order
Consolidating Appeals (Dkt. 13).
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                                   Date: February 8, 2019
                                                                                                           Page 2

I.      Background

        A.       Proceedings Below

       On June 23, 2017, Appellee/Plaintiff Committee of Unsecured Creditors of
Liberty Asset Management Corporation (“Appellee” or “Committee”), on behalf of the
bankruptcy estate (“Estate”) of Debtor Liberty Asset Management Corporation (“Debtor”
or “Liberty”), brought an adversary proceeding2 Complaint against Gao and Kirk,
alleging that:

                 Liberty purported to operate as a real estate investment manager,
                 soliciting funds from investors to purchase distressed loans or
                 properties on their behalf. The Committee is informed and thereon
                 alleges, that typically, Kirk identified investors and investment
                 opportunities, and Gao signed papers, established title, and
                 transferred funds. In reality, Liberty rarely purchased designated
                 assets on behalf of its investors, instead using investor funds for
                 other, unauthorized purposes.

                 Further, when distressed assets were acquired, they were generally,
                 if not invariably, acquired in the name of a single purpose limited
                 liability entity (individually an “Investment Entity,” and,
                 collectively, the “Investment Entities”), each of which would be
                 capitalized with funds provided by Liberty. At least one set of
                 documentation maintained by Liberty and its agents would show
                 Gao as the exclusive owner of each Investment Entity, ostensibly to
                 facilitate financing, even though Gao paid no consideration for her
                 alleged membership interests in the Investment Entities. The
                 Committee is informed and believes and based thereon alleges that
                 Gao did not make any equity contributions herself to any of the
                 Investment Entities . . . .

                 In addition to the real properties identified in [] Related Adversary
                 Proceedings, Gao has improperly either directly or indirectly
                 received cash or other assets of value from Liberty. The transfers of

2
  “A bankruptcy ‘proceeding’ is a particular dispute or matter arising within a pending case, as opposed to the case
as a whole.” 4 Fed. Proc. Forms § 9:53. “An ‘adversary proceeding’ is a complete civil lawsuit within the
bankruptcy action.” 4B Fed. Proc. Forms § 9B:956. “A matter qualifies as an ‘adversary proceeding,’ . . . . if it is
included in the list given in Bankruptcy Rule 7001.” Barrientos v. Wells Fargo Bank, N.A., 633 F.3d 1186, 1189 (9th
Cir. 2011).
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                Date: February 8, 2019
                                                                                        Page 3

              cash or cash equivalents identified in this Complaint are hereinafter
              individually referred to as a “Transfer” and collectively referred to
              as the “Transfers.” The funds or other assets represented by the
              Transfers are and at all times were beneficially owned by Liberty.

              From its investigation to date, the Committee is aware of improper
              Transfers, valued in excess of $35.8 million, made by Gao from
              Liberty to herself (often through Investment Entities), or for her
              personal benefit . . . Gao’s conduct was contrary to Liberty’s best
              interests, was consistently driven by self-interest, and resulted in
              massive Transfers of corporate assets to Gao, or for her benefit, that
              caused damages to Liberty and are avoidable as intentional and/or
              constructively fraudulent transfers. By this adversary proceeding, the
              Committee seeks to recover damages from Kirk and Gao arising
              from their breach of fiduciary duties. In addition, the Committee
              seeks to avoid and recover fraudulent transfers made by Gao to or
              for her benefit, and to recover damages from Gao based on her
              conversion of assets, money had and received, and unjust
              enrichment, together with interest, costs, and attorneys’ fees.

Complaint (Adversary No. 16-1337-ER, Dkt. 1) ¶¶ 9–15. The Committee brought eleven
claims:

       (1)    Breach of fiduciary duty, against Kirk;
       (2)    Breach of fiduciary duty, against Gao;
       (3)    Conversion, against Gao;
       (4)    To avoid fraudulent transfers – actual fraud; against Gao;
       (5)    To avoid fraudulent transfers – actual fraud, against Gao;
       (6)    To avoid fraudulent transfers – constructive fraud, against Gao;
       (7)    To avoid fraudulent transfers – constructive fraud, against Gao;
       (8)    To recover avoided transfers, against Gao;
       (9)    Money had and received, against Gao and Kirk;
       (10)   Restitution for unjust enrichment/restitution, against Gao and Kirk; and
       (11)   Accounting, against Gao and Kirk;

Id. ¶¶ 84–131.

      On January 25, 2017, the bankruptcy court granted the Committee’s motion for
summary adjudication of Gao and Kirk’s liability for breach of fiduciary duties and
accounting. See Findings of Fact and Conclusions of Law Regarding Summary
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                  Date: February 8, 2019
                                                                                          Page 4

Adjudication of Liability (“SA”) (Dkt. 2-1). The bankruptcy court entered the following
conclusions of law:

              1. Once transferred to Liberty, investors’ funds became Liberty’s
              property and the so called “investors” became creditors of Liberty.

              2. As the sole officer and director of the Debtor, at all relevant times
              Kirk owed a fiduciary duty of care, loyalty, and good faith to the
              Debtor. Bancroft-Whitney Co. v. Glen, 64 Cal. 2d 327, 345 (1996)

              3. As a fiduciary of the Debtor, Kirk bears the burden of accounting
              for funds entrusted to the Debtor. In re Niles, 106 F. 3d 1456, 1461
              fn. 4 (9th Cir. 1997) (“Once the fiduciary relationship is established,
              the burden is on the defendant to show that he has performed his
              duties properly: ‘[t]he action for account rendered compels the
              fiduciary to explain the books under oath.’”).

              4. With the exception of Bridgestream Management LLC, and East
              Heights LLC, (which hold properties allegedly acquired prior to the
              Debtor’s formation and are owned by Gao or her mother), as the sole
              member of the Investment Entities, Gao held all of the membership
              interests in the Investment Entities in trust for the Debtor.

              5. With the exception of Bridgestream Management LLC, and East
              Heights LLC, (which hold properties allegedly acquired prior to the
              Debtor’s formation and are owned by Gao or her mother), as the
              legal holder of the membership interests in the Investment Entities,
              Gao owed fiduciary obligations to the Debtor, the beneficial owner
              of said interests.

              6. While she may not have been formally designated an officer of the
              Debtor, by, among other things, exercising dominion and control
              over the Debtor’s assets as both an agent of the Debtor and trustee of
              its assets, Gao assumed a fiduciary obligation to the Debtor to
              account for those assets. City of Atascadero v. Merrill Lynch, Pierce,
              Fenner & Smith, Inc., 68 Cal. App. 4th 445, 483 (1998) (“If [a
              person] voluntarily accepts or assumes that confidence, he or she
              may not act so as to take advantage of the others’ interest without
              their knowledge and consent.”). See also Michelson v. Hamada, 29
              Cal. App. 4th 1566, 1576 (1994) (fiduciary relationship between
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. CV 18-0365-DOC                                                Date: February 8, 2019
                                                                                       Page 5

             doctors sharing office space based on agency where one agreed to
             handle billing, collections, and deposits of the others); Penny v.
             Wilson, 123 Cal. App. 4th 596, 603 (2004) (trustee, even with sole or
             absolute discretion, must act in accordance with fiduciary
             principles).

             7. As a fiduciary of the Debtor, Gao bears the burden of accounting
             for funds entrusted to the Debtor. In re Niles, supra, 106 F. 3d at
             1462 (“Basic principles of the law of fiduciaries therefore place the
             burden to render an accounting on the fiduciary once the principal
             has shown that funds have been entrusted to the fiduciary and not
             paid over or otherwise accounted for.”).

             8. Pursuant to California Corporations Code § 309(a), an officer or
             director of a California corporation owes fiduciary duties not only to
             the shareholder but to the corporation itself.

             9. The foregoing fiduciary duty of an officer or director is owed to
             the corporation at all times, irrespective of the solvency of the
             corporation.

             10. The supplemental evidence submitted by Kirk [Dkt. No. 39],
             including alleged misconduct by Gao, is irrelevant to whether or not
             Kirk breached his fiduciary obligations of care, loyalty, and good
             faith, and to account to Liberty. See, e.g., Blackmon v. Hale, 1 Cal.
             3d 548, 560 (1970) (fiduciary surrendering control to co-fiduciary
             bears impressive burden to avoid liability; liability for failure to
             account affirmed).

             11. Liberty (and the Committee, standing in the Debtor’s shoes
             pursuant to the Stipulation Regarding the Official Committee of
             Unsecured Creditors Standing to Pursue Adversary Proceedings,
             Bring Avoidance Claims, and Litigate or Compromise Adversary
             Proceedings, filed in the main case as Dkt. No. 163), has standing to
             pursue the breach of fiduciary duty claims (First and Second Claims
             for Relief) and the accounting claim (Eleventh Claim for Relief)
             against Kirk and Gao. Smith v. Arthur Andersen LLP, 421F. 3d 989,
             1003-06 (9th Cir. 2005).
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. CV 18-0365-DOC                                               Date: February 8, 2019
                                                                                      Page 6

             12. Kirk breached his fiduciary duties to the Debtor by, among other
             matters, failing to supervise Gao or otherwise establish controls to
             prevent her diversion of assets, failing to disclose the diversion of
             assets, and failing to account for the Debtor’s assets.

             13. Gao breached her fiduciary duties to the Debtor by, among other
             matters, diverting the Debtor’s assets to herself and entities under
             her control, and failing to account for the Debtor’s assets.

             14. Kirk and Gao each bear the burden of proof to account to the
             Debtor. Stated differently, the Defendants must demonstrate that all
             monies entrusted to the Debtor through them were properly managed
             by rendering an account of all receipts and disbursements, showing
             when, to whom, and for what purpose payments were made. In re
             Niles, 106 F. 3d 1456, 1461 fn. 4 (9th Cir. 1997); Estate of McCabe,
             98 Cal. App. 2d 503, 505 (1950).

             15. Gao and Kirk can neither account for the Debtor’s funds that
             were controlled by them, nor have they demonstrated that any such
             accounting is possible.

             16. Gao is precluded from testifying on subjects as to which she
             previously successfully asserted her Fifth Amendment rights.
             Nationwide Life Ins. Co. v. Richards, 541 F. 3d 903, 910 (9th Cir.
             2008); United States v. $133,420 in U.S. Currency, 672 F. 3d 629,
             640-41 (9th Cir. 2012).

             17. The Court may draw negative inferences with respect to the
             answer to questions to which Gao has previously asserted her Fifth
             Amendment rights. Nationwide Life Ins. Co., 541 F. 3d at 912. See
             also Rudy-Glanzer v. Glanzer, 232 F. 3d 1258, 1264 (9th Cir. 2000).

             18. To the extent that Gao has responded to the Committee’s facts by
             offering nonresponsive evidence or argument, the Court may
             consider such facts undisputed and grant summary adjudication. Fed.
             R. Civ. P. 56(e)(2); see also Anderson v. Liberty Lobby, Inc., 477
             U.S. 242, 249- 50 (1986).
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                Date: February 8, 2019
                                                                                        Page 7

              19. Liberty has suffered damages, in an amount to be determined in
              a separate proceeding, based on the diversion of assets and the
              Defendants’ inability to account for such assets.

              20. The Court’s adjudication herewith that Gao and Kirk are liable
              under the First, Second, and Eleventh Claims for Relief constitutes
              an interlocutory order. Wynn v. Reconstruction Finance Corp., 212
              F. 2d 953, 955-56 (9th Cir. 1954).

SA at 7–9.

        On August 2, 2017, the Court conducted a trial to determine the amount of
damages suffered by Liberty as a result of Gao and Kirk’s failure to account. See
Memorandum of Decision that Plaintiff is Entitled to Judgment Against Defendants in the
Amount of $74,140,695.29 (“Memorandum”) (Dkt. 2) at 2. On December 29, 2017, the
bankruptcy court found that Gao and Kirk breached their fiduciary duties to Liberty, have
failed to account for Liberty’s assets, and in connection with these breaches and failure to
account, Liberty has been damaged in the amount of $74,140,695.29. Id. Also on
December 29, 2017, the bankruptcy court entered Judgment (Dkt. 2) in favor of
Committee and against Gao and Kirk, jointly and severally, in the amount of
$74,140,695.29.

       B.     Procedural History

        On January 16, 2018, Kirk filed a Notice of Appeal, and on January 24, 2018, Gao
filed a notice of appeal. See Kirk Notice of Appeal; Gao Notice of Appeal. On March 5,
Kirk and Gao’s appeals were consolidated. See Order Consolidating Appeals (Dkt. 13).

       On April 17, 2018, Kirk filed his opening brief (“Kirk Br.”) (Dkt. 16), and on
April 20, 2018, Gao filed her opening brief (“Gao Br.”) (Dkt. 23). On May 16, 2018, the
Committee filed its brief (“Committee Br.”) (Dkt. 25). On May 30, 2018, Gao filed her
reply brief (“Gao Reply Br.”), and on May 31, 2018, Kirk filed his reply brief (“Kirk
Reply Br.”)

II.    Jurisdiction

      This Court has jurisdiction to hear appeals “from final judgments, orders, and
decrees” in bankruptcy proceedings. 28 U.S.C. § 158(a).
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                 Date: February 8, 2019
                                                                                         Page 8

III.   Standard of Review

        A district court reviews the bankruptcy court’s decisions using the same standard
that a court of appeals uses to review a district court’s judgment in general civil matters.
28 U.S.C. § 158(c)(2). A bankruptcy court’s interpretation of the Bankruptcy Code and
its conclusions of law are reviewed de novo and its factual findings are reviewed for clear
error. Blausey v. U.S. Tr., 552 F.3d 1124, 1132 (9th Cir. 2009); In re Triple Star Welding,
Inc., 324 B.R. 778, 788 (B.A.P. 9th Cir. 2005), abrogated on other grounds by In re AFI
Holding, Inc., 530 F.3d 832 (9th Cir. 2008).

       The bankrupty court’s grant of summary judgment is reviewed de novo. See In re
Kaypro, 218 F.3d 1070, 1073 (9th Cir. 2000). “Viewing the evidence in the light most
favorable to the non-moving party, [the Court] must determine whether there are any
genuine issues of material fact and whether the bankruptcy court correctly applied the
relevant substantive law.” In re Prestige Ltd. P’ship-Concord, 234 F.3d 1108, 1114 (9th
Cir. 2000) (citation omitted).

IV.    Discussion

      Kirk raises seven arguments on appeal, contending that it was error for the
bankruptcy court to:

       (1)    conclude that as a director of the Debtor, Kirk bears a burden of accounting
              that gives rise to damages;
       (2)    determine that Gao’s wrongdoing was irrelevant in concluding Kirk is
              liable for breach of duty of care;
       (3)    determine that Kirk breached his fiduciary duties by failing to adequately
              supervise Gao, failing to disclose diversion of assets, and failing to account;
       (4)    determine that Kirk must demonstrate all monies entrusted to him/debtor
              were properly managed by rendering an account of all receipts and
              disbursements, showing when, to whom, and for what purpose payments
              were made;
       (5)    conclude that Kirk cannot account for funds controlled by him/Gao;
       (6)    conclude that debtor suffered damages due to Kirk’s failure to account; and
       (7)    conclude that Kirk is liable for $75 million for failure to account.

Kirk Br. at 3. Gao raises ten arguments on appeal, contending that it was error for the
bankruptcy court to:
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                 Date: February 8, 2019
                                                                                         Page 9

       (1)    fail to consider Gao’s declaration in opposition to the Motion for Summary
              Adjudication based on Gao’s invocation of the Fifth Amendment in a
              separate proceeding;
       (2)    rely upon evidence in declarations ruled inadmissible by the bankruptcy
              court;
       (3)    rely upon testimony from Kirk in the Motion for Summary Adjudication
              which contradicted prior statements made under oath;
       (4)    discard evidence provided by Gao in opposition to the Motion for Summary
              Adjudication based upon findings of credibility as to the declaration of
              Gao;
       (5)    make findings of fact related to issues not raised in the Motion for
              Summary Adjudication;
       (6)    rule that Gao held a fiduciary duty to the Debtor;
       (7)    grant the Motion for Summary Adjudication based on a finding that there
              were no material facts in dispute;
       (8)    grant the Committee’s motion in limine at trial denying Gao the right to
              testify at trial based upon a finding that she had invoked the Fifth
              Amendment privilege in a separate proceeding;
       (9)    grant the Committee’s motion in limine at trial denying Gao the right to
              introduce evidence at trial of the disposition of funds; and
       (10)   find damages against Gao without sufficient evidentiary basis.

Gao Br. at 1–6. In response, the Appellants argues that Kirk and Gao fail to identify any
finding of fact that was clearly erroneous or any application of law that requires reversal.
Committee Br. at 2.

       To resolve these appeals, the Court will first address the substantive standard for
whether Kirk is liable under the Committee’s breach of fiduciary duty and accounting
claims, and then turn to Gao’s prior invocation of the Fifth Amendment and its
consequences for this adversary proceeding.

       A.     Breach of Fiduciary Duty and Accounting

       The bankruptcy court, on a summary adjudication, found Kirk liable for the
Committee’s first claim for breach of fiduciary duty and eleventh claim for accounting.
SA at 7–9.

       At the outset, it appears that the bankruptcy court found on summary adjudication
that Kirk is liable for failing to provide an accounting of moneys entrusted to the Debtor
pursuant not only to the Committee’s first claim for breach of fiduciary duty, but also
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                    Date: February 8, 2019
                                                                                          Page 10

pursuant to the eleventh claim for accounting. See id.; Kirk Br. at 4. However, a cause of
action for accounting is not a legal claim for damages, but rather a claim for an equitable
remedy to compel the defendant to account to the plaintiff “to determine what is due and
owing” where there is either: (1) a fiduciary relationship between the parties; or (2) “the
accounts are so complicated that an ordinary legal action demanding a fixed sum is
impracticable.” Jolley v. Chase Home Fin., LLC, 213 Cal. App. 4th 872, 910 (2013), as
modified on denial of reh’g (Mar. 7, 2013); Prakashpalan v. Engstrom, Lipscomb &
Lack, 223 Cal. App. 4th 1105, 1136–37 (2014), as modified on denial of reh’g (Feb. 27,
2014) see also Janis v. California State Lottery Com., 68 Cal. App. 4th 824, 833 (1998)
(“A right to an accounting is derivative; it must be based on other claims.”) Teselle v.
McLoughlin, 173 Cal. App. 4th 156, 180 (2009) (“[T]he nature of a cause of action in
accounting is unique in that it is a means of discovery.”).

       Here, as Kirk points out, the bankruptcy court did not issue a judgment directing
Kirk to provide an accounting to the Committee in the form of an equitable remedy
(based on other predicate claims) in order to determine what is owed. See Kirk Br. at 5;
SA at 7–9; see generally Judgment. Rather, the bankruptcy court found that Kirk bears a
burden of accounting, failed to account, and the Debtor suffered damages as a result. SA
at 7–9. However, because an accounting is an equitable remedy used as a means of
discovery, Teselle, 173 Cal. App. 4th at 180, the bankruptcy court’s summary
adjudication of Kirk’s liability for accounting based on past failure to account was not
warranted.

    Accordingly, the Court REVERSES the summary adjudication of liability for
Committee’s eleventh claim for accounting against Kirk.

      Next, in determining whether Kirk is liable for breach of fiduciary duty, the
bankruptcy court held that, pursuant to Kirk’s fiduciary duty to the Debtor, Kirk bears the
burden of accounting for funds entrusted to the Debtor, and that he breached that duty, as
follows:

              . . . . 2. As the sole officer and director of the Debtor, at all relevant
              times Kirk owed a fiduciary duty of care, loyalty, and good faith to
              the Debtor. Bancroft-Whitney Co. v. Glen, 64 Cal. 2d 327, 345
              (1996)

              3. As a fiduciary of the Debtor, Kirk bears the burden of accounting
              for funds entrusted to the Debtor. In re Niles, 106 F. 3d 1456, 1461
              fn. 4 (9th Cir. 1997) (“Once the fiduciary relationship is established,
              the burden is on the defendant to show that he has performed his
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                Date: February 8, 2019
                                                                                      Page 11

              duties properly: ‘[t]he action for account rendered compels the
              fiduciary to explain the books under oath.’”) . . . .

              8. Pursuant to California Corporations Code § 309(a), an officer or
              director of a California corporation owes fiduciary duties not only to
              the shareholder but to the corporation itself.

              9. The foregoing fiduciary duty of an officer or director is owed to
              the corporation at all times, irrespective of the solvency of the
              corporation.

              10. The supplemental evidence submitted by Kirk [Dkt. No. 39],
              including alleged misconduct by Gao, is irrelevant to whether or not
              Kirk breached his fiduciary obligations of care, loyalty, and good
              faith, and to account to Liberty. See, e.g., Blackmon v. Hale, 1 Cal.
              3d 548, 560 (1970) (fiduciary surrendering control to co-fiduciary
              bears impressive burden to avoid liability; liability for failure to
              account affirmed) . . . .

              12. Kirk breached his fiduciary duties to the Debtor by, among other
              matters, failing to supervise Gao or otherwise establish controls to
              prevent her diversion of assets, failing to disclose the diversion of
              assets, and failing to account for the Debtor’s assets . . . .

              14. Kirk and Gao each bear the burden of proof to account to the
              Debtor. Stated differently, the Defendants must demonstrate that all
              monies entrusted to the Debtor through them were properly managed
              by rendering an account of all receipts and disbursements, showing
              when, to whom, and for what purpose payments were made. In re
              Niles, 106 F. 3d 1456, 1461 fn. 4 (9th Cir. 1997); Estate of McCabe,
              98 Cal. App. 2d 503, 505 (1950).

              15. Gao and Kirk can neither account for the Debtor’s funds that
              were controlled by them, nor have they demonstrated that any such
              accounting is possible.

SA 7–9.

       Kirk does not dispute that “as the sole officer and director of the Debtor, at all
relevant times Kirk owed a fiduciary duty of care, loyalty, and good faith to the Debtor.”
SA at 7 (citing Bancroft-Whitney Co. v. Glen, 64 Cal. 2d 327, 345 (1996)); Kirk Br. at 4.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                 Date: February 8, 2019
                                                                                       Page 12

However, Kirk argues that the bankruptcy court erred in determining the nature of his
fiduciary duties by (1) improperly holding Kirk—as director of the corporation—to the
fiduciary duties that a trustee owes to a beneficiary; and (2) improperly holding Kirk
strictly liable for the actions of Gao (and relatedly failing to apply the business judgment
rule to Kirk’s supervision of Gao). Kirk Br. at 6–8.

       The bankruptcy court cited In re Niles, 106 F. 3d at 1461 n.4, to hold that “[a]s
fiduciary of the Debtor, Kirk bears the burden of accounting for funds entrusted to the
Debtor.” SA at 7 (quoting In re Niles, 106 F. 3d 1456, 1461 n.4 (9th Cir. 1997) (“Once
the fiduciary relationship is established, the burden is on the defendant to show that he
has performed his duties properly: ‘[t]he action for account rendered compels the
fiduciary to explain the books under oath.’”)).

       Kirk points out that Niles did not involve the fiduciary duties owed by a director to
a company, but instead duties in a traditional trustee and beneficiary relationship where
the trustee is accused of misappropriation—Niles was a property manager and agent for
Otto, and was accused of misappropriating Otto’s funds. Kirk Br. at 6. In fact, under
California Corporations Code § 309(b), “[i]n performing the duties of a director, a
director shall be entitled to rely on information, opinions, reports or statements, including
financial statements and other financial data” as prepared by officers or employees,
counsel, independent accountants, other competent persons, or a committee of the board
on which the director does not serv. Cal. Corp. Code. § 309(b). If the standard for
fiduciary duties owed by a director to a company were identical to that in a traditional
trustee and beneficiary relationship, a director would both be strictly liable for the
accounting, and would be enabled to rely on information of other parties regarding the
accounting. As these standards are in tension, the bankruptcy court erred in applying the
fiduciary duties in a traditional trustee and beneficiary relationship to Kirk. “Because the
[bankruptcy] court applied an incorrect rule of law, [this Court] cannot uphold its grant of
summary judgment. See, e.g., Penwell v. Holtgeerts, 386 F. App’x 665, 667 (9th Cir.
2010). Accordingly, the Court REVERSES the grant of summary adjudication of liability
for Committee’s first claim for breach of fiduciary duty against Kirk.

       B.     Prior Fifth Amendment Invocation

       In Gao’s Opposition to the Motion for Summary Adjudication, Gao submitted her
own 76-page declaration, which she relied on to assert genuine issues of material fact in
dispute. Gao Br. 16 (citing Appx Q (Dkt. 20-2) at 956–1031). The bankruptcy court
concluded that “Gao is precluded from testifying on subjects as to which she previously
successfully asserted her Fifth Amendment rights” and that “[t]he Court may draw
negative inferences with respect to the answer to questions to which Gao has previously
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                                 Date: February 8, 2019
                                                                                       Page 13

asserted her Fifth Amendment rights.” Appx W (Dkt. 21-5) at 1261–70 (citing
Nationwide Life Ins. Co. v. Richards, 541 F. 3d 903, 910 (9th Cir. 2008); United States v.
$133,420 in U.S. Currency, 672 F. 3d 629, 640–41 (9th Cir. 2012); Rudy-Glanzer v.
Glanzer, 232 F. 3d 1258, 1264 (9th Cir. 2000)). The bankruptcy court based this
conclusion on its finding that:

              At a hearing held before this Court on June 22, 2016, on the
              Debtor’s Renewed Emergency Motion For Turnover of Property of
              the Estate and Books and Records Relating To Property of the Estate
              [Dkt. No. 116] in the main bankruptcy case, Gao, having been sworn
              under oath, invoked her Fifth Amendment right against self-
              incrimination when asked, inter alia:

              a. whether she was employed with Liberty from and after 2007;

              b. what her job functions were on behalf of Liberty;

              c. did her responsibilities include being in charge of accounting
              functions;

              d. whether all, or substantially all, of the assets purchased using
              investor funds were vested in LLC’s for which Gao was the sole
              member; and

              e. what she did with the proceeds of the so called “Geary” sale.

Id. Gao argues that the bankruptcy court’s failure to consider her declaration based on her
prior invocation of the Fifth Amendment in the Motion for Turnover in the Chapter 11
bankruptcy case-in-chief, was reversible error, because “barring a party from testifying at
trial based upon their invocation of the Fifth Amendment privilege against self-
incrimination is limited to circumstances in which the privilege is invoked in the same
proceeding as the trial in which such testimony is barred.” Gao Br. 21–25. Thus, Gao
argues, the bankruptcy court should not have precluded Gao’s declaration in the
adversary proceeding below because she invoked the Fifth Amendment in a different
proceeding: the bankruptcy case-in-chief. Id. Gao points out that the Appellee
acknowledged that Gao has not invoked the privilege in the adversary proceeding. Id.
(citing Appx H (Dkt. 17-8) at 142). Gao also argues that because Appellee did not
conduct any discovery in the adversary proceeding, Appellee has not shown any
prejudice with respect to the discovery process in the adversary proceedings (which
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES – GENERAL

    Case No. CV 18-0365-DOC                                                                   Date: February 8, 2019
                                                                                                            Page 14

courts often look too in determining whether to adopt remedial measures or impose
sanctions from a prior invocation of the privilege). Id.

        In response, Committee argues that the bankruptcy court did not err in
disregarding portions of her declaration because she previously refused to answer
questions on the same subject, invoking the Fifth Amendment. Committee Br. 19.
Committee argues authority exists that the bankruptcy main case and the related
adversary case are considered two prongs of the same proceeding, and thus the turnover
proceeding was not a “different” proceeding for the purposes of the Fifth Amendment. Id.
(citing In re Yates, 2008 Bankr. LEXIS 4406 *25 (S.D. Cal. June 17, 2008)). More
specifically, Committee argues that Gao was represented by counsel at a civil hearing on
Liberty’s motion for turnover of its books and records, and Gao refused to answer basic
questions posed by the Committee; that the Committee sued Gao and Kirk in the same
bankruptcy for failure to account, largely because Liberty allegedly lacked any
accounting records and what records are available show payments to Gao’s personal
account, including from the sale of “the Geary Property”; and that Gao subsequently
sought to introduce testimony against the Committee on those same basic questions
regarding her employment, job functions, and proceeds from the Geary Property. Id.
Committee thus argues the bankruptcy court properly precluded testimony on the specific
issues to which Gao refused to testify. Id. Committee also contends that it was prejudiced
by Gao’s invocation of the fifth, because the Debtor’s records were destroyed and Gao
refused to answer questions regarding her responsibilities for the Debtor.34

       In Gao’s Reply, Gao argues In re Yates is distinguishable, as the court in that case
was required to determine whether testimony provided in a 341(a) hearing in the case in
chief could effect a waiver of Fifth Amendment privilege in subsequent hearings in the
case-in-chief. Gao Reply Br. 8. Gao thus argues that the assertion of her privilege in the
June 20, 2016 Turnover hearing constituted an assertion in an adversary proceeding
separate from the case-in-chief, and thus, the bankruptcy court improperly excluded her
declaration on the grounds that she asserted her Fifth Amendment rights.



3
  Committee argues, “[t]he fact that some records were ultimately turned over to a CRO does not alter the
Bankruptcy Court’s conclusion that the Debtor lacks a complete set of books and records, and available books and
records consist of piecemeal files.” Id. (citing Appx W, 1266 ¶¶ 15–24).
4
  Committee also argues that preclusion of testimony is an evidentiary ruling reviewed for abuse of discretion, and
the bankruptcy court did not abuse its discretion because it applied the correct law, and correctly applied the law to
the facts. Committee Br. 19. While a trial court’s ruling precluding testimony is ordinarily an evidentiary ruling and
thus reviewed for abuse of discretion, “[i]f the ruling precludes the presentation of a defense, review is de novo.”
U.S. v. Lynch, 437 F.3d 902, 913 (9th Cir. 2006). As the bankruptcy court precluded Gao from presenting a portion
of her defense at trial, this Court may review the ruling de novo.
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-0365-DOC                                               Date: February 8, 2019
                                                                                     Page 15

       Several courts have found that a debtor’s waiver or invocation of her Fifth
Amendment rights does not carry over from one proceeding to a separate proceeding.
See, e.g., In re Hulon, 92 B.R. 670, 674 (Bankr. N.D. Tex. 1988) (“waiver of the [Fifth
Amendment] privilege in a proceeding does not affect the debtor’s rights to assert the
privilege in another proceeding”); In re Gi Yeong Nam, 245 B.R. 216, 232 (Bankr. E.D.
Pa. 2000) (noting that a debtor waiving Fifth Amendment rights in one proceeding
“would have little reason to understand. . . that he would be waiving his Fifth
Amendment privilege in all subsequent litigation that ensued in the bankruptcy court”);
see also U.S. v. James, 609 F.2d 36, 45 (2d Cir. 1979) (“A waiver of the privilege in one
proceeding does not affect a witness’ rights in another proceeding”); In re Ross, 156 B.R.
272, 275 (Bankr. D. Idaho 1993) (a turnover order does not implicate a debtors’ Fifth
Amendment rights).

       Unlike In re Yates, which involved “two phases of a single proceeding,” 2008
Bankr. LEXIS 4406 at * 25, in the instant action, the bankruptcy case-in-chief was a
separate proceeding from the adversary proceeding—a Turnover Motion solely relating
to turnover of documents (i.e. the June 20, 2016 hearing)—in which Gao asserted her
Fifth Amendment privilege. As such, Gao was not precluded from offering the
Declaration in the bankruptcy-in-chief, given that she had not asserted her Fifth
Amendment right in the case-in-chief. Thus, the bankruptcy court erred in failing to
consider Gao’s declaration.

       Accordingly, the Court REVERSES the bankruptcy court’s grant of summary
adjudication of liability for breach of fiduciary duties and accounting against Gao.

     The Court REMANDS for further proceedings, including a renewed motion for
summary adjudication of liability against Kirk and Gao, if desired by the Committee.

V.     Disposition

      For the reasons stated above, the Court REVERSES the bankruptcy court’s grant
of summary adjudication of liability against Appellants, and REMANDS for further
proceedings.

       The Clerk shall serve this minute order on the parties.
 MINUTES FORM 11
 CIVIL-GEN                                                         Initials of Deputy Clerk: djl


cc Bankruptcy and BAP
